Citation Nr: 1236651	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased evaluation for bilateral hearing loss, rated at the              40 percent level prior to May 29, 2012, and at 50 percent since then.

2. Entitlement to an evaluation higher than 10 percent for maxillary sinusitis, with vasomotor rhinitis.

3. Entitlement to an evaluation higher than 10 percent for tinnitus. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).

The Veteran served on active duty from September 1952 to July 1954.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

Through a June 2012 rating decision, the RO increased from 40 to 50 percent the evaluation for bilateral sensorineural hearing loss, effective May 29, 2012. Following this incremental increase in compensation, the Veteran has not indicated satisfaction with the schedular rating awarded, and thus the appeal must be continued on the merits. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Veteran was to attend an August 2012 Board videoconference hearing, however, he cancelled this proceeding in advance of the scheduled hearing date.         See 38 C.F.R. § 20.704(e) (2012).

The Board will decide the issue of a higher evaluation for tinnitus. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                    in Washington, DC. VA will notify the Veteran if further action is required on          his part. 






FINDING OF FACT

The Veteran has a 10 percent disability rating for his bilateral tinnitus which is the maximum schedular rating under the VA rating criteria.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2012).

However, the VCAA has been held not to apply in all instances, including whereas here, involving a claim that may be resolved entirely upon the law not the relevant factual background. The claim for increased rating for tinnitus is being resolved entirely by application of the provisions of the rating schedule, under which                10 percent is the highest assignable evaluation. There is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.             38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).            See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). See too, VAOPGCPREC         2-2004 (2004) (holding that VCAA notice was not required where evidence     could not establish entitlement to the benefit claimed).

The Veteran is requesting an increased initial rating for tinnitus, in excess of the current assigned 10 percent. However, since 10 percent is the maximum disability evaluation which is allowable for tinnitus under the VA rating schedule, this claim will be denied.

Under the current version of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012),                a single 10 percent rating is to be assigned for recurrent tinnitus. Note 2 to the rating criteria provides that only a single evaluation for recurrent tinnitus may be assigned whether the sound is perceived in one ear, both ears, or in the head.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit). Then in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of 38 C.F.R. § 4.25(b) and           Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether perceived as unilateral or bilateral.

The 10 percent evaluation assigned for the Veteran's tinnitus is the highest available rating under 38 C.F.R. § 4.87, Diagnostic 6260. The holding of the Federal Circuit in Smith v. Nicholson confirms that 10 percent is the maximum rating under this or any previous versions of the rating schedule. Accordingly, as no higher evaluation is permitted by regulation, the Veteran's claim for an increased rating must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A higher evaluation than 10 percent for tinnitus is denied. 


REMAND

Unfortunately, the current record is insufficient to proceed with rendering a decision upon the claims for increased evaluation for bilateral hearing loss, and maxillary sinusitis with vasomotor rhinitis.

As it stands, the Veteran underwent thorough VA Compensation and Pension examinations in May 2012 for his sinus/respiratory conditions, and then by an audiologist with regard to his hearing loss. However, there is reason to suggest          that there is additional outstanding evidence with a bearing on this case.                        By August 2012 correspondence, the Veteran stated that in July of that year he received a notice to report to the VA hospital for "another hearing test principally to determine if there is further loss of hearing and testing for associated conditions relevant to my health problems." The Veteran further expressed concern that his case was "not ready" for proper appellate adjudication. 

Generally, the Board has a duty to obtain all identified outstanding records of relevant VA medical treatment, as such records are deemed to be in VA's constructive possession. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). Given the Veteran's allegations of new relevant VA medical evidence in this case, the Board must obtain corresponding medical records. It is acknowledged that the description of said evidence is limited, but appears to have been made by the Veteran fully to the best of his knowledge at the time. The Board further observes that the computerized database portion of the Veteran's claims file (his "Virtual VA" file) contains some updated VA treatment records, but only through June 2012, not contemporaneous with the more recent treatment alleged. Therefore, a remand is being issued. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO/AMC should contact the Veteran and request complete information regarding any instances of VA and/or private treatment for his hearing loss and/or sinus and respiratory conditions, dated since May 2012. Provide the Veteran with medical authorizations              (VA Form 21-4142) to identify any pertinent private treatment. Then follow up based on the information obtained. 

2. The RO/AMC should then contact the Minneapolis VA Health Care System (HCS), and obtain all treatment records for the Veteran (as well as any VA Compensation and Pension examination reports) dated since May 2012. Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

3. The RO/AMC should then review the claims file.        If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).


4. Thereafter, the RO/AMC should readjudicate the claims for increased evaluation for bilateral hearing loss, and maxillary sinusitis with vasomotor rhinitis. In so doing, the RO/AMC should take into consideration whether to assign separate compensable ratings for maxillary sinusitis, and vasomotor rhinitis. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to          the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


